Citation Nr: 9921315	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an increased evaluation for osteoporosis of the 
lumbar spine, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to June 
1958.  


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating determination of the 
Albuquerque Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted entitlement to an increased evaluation for 
osteoporosis of the lumbar spine, from 20 percent to 40 percent 
disabling.

The RO denied entitlement to a total disability rating for 
compensation purposes on the basis of individual unemployability 
when it issued a rating decision in February 1998.

In his April 1999 statement on behalf of the veteran, the 
representative at the RO requested that the veteran be granted a 
total disability rating for compensation purposes on the basis of 
individual unemployability.  It appears that the representative 
is attempting to reopen the veteran's previously denied claim for 
this benefit.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board notes that service connection is currently in effect 
for osteoporosis of the lumbar spine, which has been assigned a 
40 percent disability evaluation under Diagnostic Code 5294.  
This is the highest schedular evaluation under this rating code.  

The veteran's representative has requested that the veteran be 
given a 60 percent evaluation under Diagnostic Code 5293 relating 
to intervertebral disc syndrome.  A review of the record 
demonstrates that x-rays taken in June 1967 revealed that the 
veteran had minimal narrowing of the interspace between L5-S1.  
In a July 1967 report, the veteran's private physician, R. M., D. 
C., indicated that x-rays taken in July 1967 revealed thinning of 
the disc between L4 and L5, thinning and possible herniation of 
L5, and compression of nerve root on L4 and L5 on both sides.  

At the time of an October 1967 VA examination, the veteran was 
diagnosed as having residuals of lumbosacral strain with 
degeneration of the 5th lumbar disc and left sciatic neuralgia.  
At the time of a November 1971 VA examination, the veteran was 
diagnosed as having chronic lumbosacral strain with synovitis of 
the S1 joint.  X-rays taken at the time of a May 1975 VA 
examination revealed intact vertebral bodies and satisfactorily 
maintained disc space heights.  A decrease in bone density was 
attributed to osteoporosis.  A diagnosis of osteoporosis of the 
lumbar spine with chronic low back strain was rendered at that 
time.  

In February 1978, the veteran injured his back loading a freezer 
at work.  In May 1978, the veteran underwent an exploratory 
laminectomy of L4-5 with removal of a herniated disc and an 
exploratory laminectomy of L3-4.  

In January 1992, the veteran was seen with complaints of back 
pain radiating to the pit of his stomach.  X-rays taken in 
February 1992 revealed a partial compression deformity of T7-8-9, 
most likely secondary to osteoporosis.  At the time of a November 
1994 VA examination, the veteran was diagnosed as having 
osteoporosis involving the lumbar spine; status post lumbar 
laminectomy; degenerative arthritis involving the lumbar spine 
with degenerative disc disease at L4-5, L5-S1; synovitis 
involving the sacroiliac joints and osteoporosis; and sciatic 
radiculopathy involving the lower left extremity with a shortened 
left lower extremity.  

At the time of the most recent VA examination, performed in July 
1996, the veteran was diagnosed as having progressive 
osteoporosis involving the lumbar spine with Schmorl's nodes from 
T12 through L3 associated with anterior wedging of L3 and with 
degenerative disc disease at L4-5 and L5-S1 and with limitation 
of motion of the lumbar spine and sciatic radiculopathy involving 
the lower left extremity and with shortening of the lower left 
extremity.  The examiner did not indicate which back 
symptomatology, if any, was attributable to the veteran's 
service-connected osteoporosis of the lumbar spine.  

In denying an evaluation in excess of 40 percent, the RO found 
that the veteran's current back symptoms were attributable to a 
January 1992 work related injury.  Any adjudication must be 
determined based upon independent medical judgment, rather than 
the superimposed judgment of the adjudicator, and in this case, 
there is inadequate medical opinion in the file to answer many of 
the pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

As this matter must be remanded for additional development, with 
the possibility existing that an increased evaluation may be 
warranted under an additional diagnostic code based upon the 
examiner's findings, the Board notes that the Court in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including during flare-ups.  The 
guidance provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The recent VA orthopedic examinations have not contained findings 
as to whether the veteran has weakened movement, excess 
fatigability, or incoordination, as is required by DeLuca.

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (1998); see 38 C.F.R. § 19.9 (1998).  Where the 
Board makes a decision based on an examination report that does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for his low back 
disability since July 1996.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain and 
associate with the claims folder legible 
copies of the appellant's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of the 
appellant's response, the RO should obtain 
all outstanding VA records of treatment.

2.  The RO should arrange for a VA 
orthopedic examination by an appropriate 
specialist to determine the nature and 
extent of severity of the veteran's 
service-connected osteoporosis of the 
lumbar spine.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  

Any necessary tests and studies, including 
range of motion studies reported in degrees 
of arc, should be performed and all 
findings must be reported in detail.  If 
loss of range of motion is present, the 
examiner should comment on whether the loss 
of range of motion is mild, moderate, or 
severe as well as the reason for the loss 
of motion. 

The examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with regard 
to his lower extremities and back and to 
make specific findings as to whether each 
complaint is related to the service-
connected osteoporosis of the lumbar spine.  
The examiner is further requested to render 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of motion, 
if any, be attributed solely to the 
service-connected osteoporosis of the 
lumbar spine?

	(b) Does the service-connected 
osteoporosis of the lumbar spine cause 
weakened movement, fatigability, or 
incoordination? If so, the examiner should 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in 
a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the service-
connected osteoporosis of the lumbar spine, 
the presence or absence of changes in 
condition of the skin indicative of disuse 
due to osteoporosis of the lumbar spine, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the service-
connected osteoporosis of the lumbar spine.  

The examiner must express opinions as to 
any inter- or secondary relationship 
between and among all low back disorders 
identified on examination and specifically 
comment as to whether the service-connected 
osteoporosis of the lumbar spine has caused 
and/or aggravated any other low back 
disability identified on examination.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  The veteran should be also be scheduled 
for a special comprehensive neurological 
examination by an appropriate specialist to 
determine the nature and extent of the 
neurological impairment of his osteoporosis 
of the lumbar spine.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report in this 
regard.  The examination should include 
nerve conduction velocity and 
electromyographic studies, if indicated, 
and any other indicated test or study.  

The examiner must indicate the absence or 
presence of the following: sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings 
related to the service-connected 
osteoporosis.  If any such findings are 
attributable to other causes the examiner 
should so state.  

The examiner is further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with regard 
to the low back and to make specific 
findings as to whether each complaint is 
related to the service- connected 
osteoporosis of the lumbar spine.  The 
examiner is further requested to render 
opinions with regard to the questions 
listed in paragraphs (a), (b), and (c) 
listed in paragraph 2 above as they relate 
to his service-connected osteoporosis of 
the lumbar spine.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and required 
opinions to ensure that they are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should readjudicate 
the claim of entitlement to an increased 
rating for osteoporosis of the lumbar 
spine.  

The RO review should include consideration 
of the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59, and 
DeLuca v. Brown.

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


